 



Exhibit 10.10
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of February 9, 2001, between Health Fitness Corporation (“HFC”), and
Wesley Winnekins (“Executive”), is made and entered into between HFC and
Executive as of December 21, 2006.
WHEREAS, HFC and Executive have agreed to increase severance amounts and to add
provisions for severance due to Change of Control;
WHEREAS, HFC and Executive wish to amend the Agreement accordingly.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is specifically acknowledged by the parties, the Company
and Executive agree as follows:

  1.   Paragraph 2.02 (b) of the Agreement shall be amended by deleting the term
“three (3) months” and replacing it with “nine (9) months”.     2.  
Paragraph 2.01 of the Agreement shall be amended by adding the following
subparagraphs (h) and (i):         “(h) May be terminated by HFC immediately
upon written notice to Executive within (6) months of a Change in Control as
defined in Paragraph 2.03 below;”         “(i) May be terminated by Executive
upon thirty (30) days’ written notice to HFC for Good Reason within (6) months
of a Change in Control (as defined in Paragraph 2.03 below) if the Company has
not cured within the thirty (30) day notice period. “Good Reason” shall mean a
reduction in the Executive’s responsibilities or compensation in connection with
or following a Change in Control;”     3.   A New Paragraph 2.03 of the
Agreement shall be added as follows:         2.03 Termination in the Event of a
Change of Control.         (a)Change of Control Payments. If termination occurs
pursuant to subparagraph 2.01 (h) or (i), Executive’s receipt of annual base
salary and fringe benefits shall terminate as of the date of termination or as
required by law. However, Executive shall receive as separation pay the
equivalent of nine (9) months of his/her then current annual base salary. Any
separation pay due to the Executive under this subparagraph 2.03(a) shall be
payable to Executive, at the sole discretion of HFC, either in a lump sum or in
installments in accordance with HFC’s standard payroll practices. Executive
shall be required to execute a general release of any and all claims in favor of
HFC in exchange for his/her receipt of separation pay under this subparagraph
2.03(a). Notwithstanding the foregoing, if any of the payments described in this
Paragraph 2.03 are subject to the requirements of Section 409A of the Code, and
the Company determines that Executive

 



--------------------------------------------------------------------------------



 



      is a “specified employee” as defined in Section 409A of the Code, such
payments shall not be made earlier than the date that is six (6) months after
Executive’s termination, but shall be paid during the calendar year following
the year in which such termination occurs and within thirty (30) days of the
earliest possible date permitted under Section 409A of the Code.        
(b)Limitation on Change of Control Payments. Executive shall not be entitled to
receive any Change of Control Action (as defined below), which would constitute
an “excess parachute payment” for purposes of Section 280G of the Code, or any
successor provision, and the regulations thereunder. In the event that any
Change of Control Action payable to Executive would constitute an “excess
parachute payment,” then the acceleration of the exercisability of any stock
options and the payments to Executive pursuant to this Paragraph 2.03 shall be
reduced to the largest amount as will result in no portion of such payments
being subject to the excise tax imposed by Section 4999 of the Code. For
purposes of this Paragraph 2.03, a “Change of Control Action” shall mean any
payment, benefit or transfer of property in the nature of compensation paid to
or for the benefit of Executive under any arrangement which is considered
contingent on a Change of Control for purposes of Section 280G of the Code,
including, without limitation, any and all salary, bonus, incentive, restricted
stock, stock option, compensation or benefit plans, programs or other
arrangements, and shall include benefits payable under this Agreement.        
(c)Definition. For purposes of this Agreement, a “Change of Control” shall mean
any of the following events occurring after the date of this Amendment:

(1) A merger or consolidation to which the Company is a party, an acquisition by
the Company involving the issuance of the Company’s securities as consideration
for the acquired business, or any combination of fully closed and completed
mergers, consolidations or acquisitions during any consecutive twenty-four
(24) month period, if the individuals and entities who were shareholders of the
Company immediately prior to the effective date of such merger, consolidation,
or acquisition (or prior to the effective date of the first of a combination of
such transactions) have, immediately following the effective date of such
merger, consolidation or acquisition (or following the effective date of the
last of a combination of such transactions), beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power of all classes of securities issued by
the surviving corporation for the election of directors of the surviving
corporation; or
(2) The purchase or other acquisition by any one person, or more than one person
acting as a group, of substantially all of the total gross value of the assets
of the Company during the twelve (12) month period ending on the date of the
most recent purchase or other acquisition by such person or persons. For
purposes of this subparagraph 2.03(c), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets.

- 2 -



--------------------------------------------------------------------------------



 



  4.   This Amendment shall be effective on December 21, 2006.     5.   Except
as expressly amended by this Amendment, all of the terms and provisions of the
Agreement shall remain in full force and effect.     6.   This amendment may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become a binding agreement when one or more
counterparts have been signed by each party and delivered to the other party.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on behalf of each as of the date first above written.

          HEALTH FITNESS CORPORATION    
 
       
By:
  /s/ Gregg Lehman
 
Name: Gregg Lehman    
 
  Title: President and Chief Executive Officer    

     
/s/ Wesley Winnekins
 
WESLEY WINNEKINS
   

- 3 -